Citation Nr: 0912232	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability with arthritis, currently evaluated as 20 percent 
disabling. 
 
2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1980, and from March 1986 to January 1989. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2005 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio, that denied disability ratings in excess of 20 percent 
and 10 percent for service-connected left knee and low back 
disorders, respectively.  Prosecution of the claims continues 
under the jurisdiction of the Wichita, Kansas VA RO.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that the symptoms associated with his 
service-connected left knee and low back disorders are more 
severely disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings.  In 
correspondence dated in April 2006, he stated that he had 
great difficulty walking any distance, and is in constant 
fear of falling due to joint failure.  The appellant related 
that he experienced severe cramping in the left lower leg 
whenever he was forced to use his knee for any length of 
time.  Regarding the lumbar spine, the Veteran said that pain 
is not properly controlled by medication and that the 
condition had impacted his life in almost every way.  He 
stated that he had problems standing and walking, and had 
been told by his doctors to avoid activities that might 
worsen the problem. 

Review of the claims folder discloses that the Veteran last 
had a VA examination for compensation and pension purposes in 
February 2005.  In the Informal Hearing Presentation dated in 
March 2009, the Representative points out that it has been 
more than four years since the appellant's service-connected 
disorders were last evaluated, and requests that the case be 
remanded for a current examination to determine the current 
level of disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 
the circumstances, the Board agrees that a current VA 
examination should be scheduled.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
when indicated, and providing a medical opinion which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the Veteran receives 
regular VA outpatient treatment for conditions that include 
service-connected disorders.  The Board notes that the most 
recent records date through February 2006.  As VA has 
potential notice of the existence of additional VA records, 
they must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from March 2006 to the 
present should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient records dating 
from March 2006 through the present 
should be retrieved and associated 
with the claims folder.

2.  The Veteran should be scheduled 
for a VA orthopedic examination to 
assess the degree and severity of 
his service-connected left knee and 
low back disorders.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the examination.  
The examiner should indicate 
whether or not the claims folder is 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail in a narrative 
report.  The examination report 
should reflect consideration of the 
veteran's documented medical 
history, current complaints, and 
other assertions, etc.

In a comprehensive narrative 
format, the examiner should 
indicate whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected left 
knee and low back disabilities.  In 
addition, the examiner should 
indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or 
any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in 
terms of additional degrees of 
limitation of motion beyond that 
clinically shown.

3.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  If 
he fails to appear for the 
examination, this fact should be 
noted in the file.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

